PER CURIAM.
The appellant, plaintiff below, is appealing from a final judgment and jury verdict in favor of appellee, defendant below. The case arose from an automobile accident.
On appeal the appellant has complained of certain jury instructions given by the trial judge. Considering the applicable case law, statutes and evidence presented, we believe that the trial judge did not err in giving the instructions in question. Furthermore, in light of the other instructions that were' given, even if the trial court did err in giving said instructions such error was harmless. See Florida Statutes Section 54.23, F.S.A.
The appellant also contends that the trial court should have granted either her motion for a new trial or her motion for a directed verdict. However, the jury, from the evidence presented at trial, could have reasonably believed that the appellant was guilty of contributory negligence. Thus, the trial judge did not err in denying appellant’s motions.
Affirmed.
LILES, C. J., and SHANNON and PIERCE, JJ., concur.